237 Ga. 613 (1976)
229 S.E.2d 416
INGRAM
v.
THE STATE.
31285.
Supreme Court of Georgia.
Submitted June 25, 1976.
Decided September 28, 1976.
Robert Bearden, for appellant.
Fred M. Hasty, District Attorney, Walker P. Johnson, Jr., Assistant District Attorney, Arthur K. Bolton, Attorney General, for appellee.
JORDAN, Justice.
Appellant was convicted of escaping confinement after conviction, and armed robbery and aggravated assault during the escape.
1. Assuming that proper objection was made and ruled upon that appellant was dressed in "identifiable prison clothes" (neither of which is clear from the record), we find harmless error since appellant was being tried for escape and other crimes in connection with the escape. *614 Wiggins v. Hopper, 235 Ga. 85 (218 SE2d 826) (1975); Krist v. State, 133 Ga. App. 197 (210 SE2d 381) (1974). See Estelle v. Williams, ___ U. S. ___ (96 SC 1691, 48 LE2d 126) (1976).
2. The trial court did not err in admitting evidence of a prior conviction for armed robbery since proof of lawful confinement was a necessary element in proving the crime of escape. Code Ann. § 26-2501; Dixon v. State, 234 Ga. 157 (215 SE2d 5) (1975).
3. There was no error in denying appellant's motion for directed verdict on the charges of armed robbery and aggravated assault. There was ample evidence to support the conviction for these offenses.
4. The other enumerations are without merit.
Judgment affirmed. All the Justices concur, except Gunter, J., who concurs in the judgment only.